ALD-127                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3204
                                       ___________

                                  ANTHONY MCNEIL,
                                            Appellant

                                             v.

                         MR. GRIM, Sergeant at SCI Greene;
                     UNIDENTIFIED WORKER AT SCI GREENE
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-00578)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 15, 2018

              Before: MCKEE, VANASKIE and SCIRICA, Circuit Judges

                             (Opinion filed: August 29, 2018)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In May 2017, Anthony McNeil, an inmate in a Pennsylvania prison, filed a civil

rights action against a prison sergeant and an unidentified prison worker, related to the

loss of McNeil’s personal property during the time he was temporarily transferred out of

SCI Greene. McNeil claimed that prison employees wrongfully destroyed or lost his

personal property, including deodorant, lotion, “religious documents,” “legal

documents,” transcripts, and other materials. Pursuant to 28 U.S.C. § 1915A, the

Magistrate Judge screened McNeil’s complaint and recommended that it be dismissed

with leave to file an amended complaint. McNeil then filed an amended complaint. The

Magistrate Judge found the complaint to be completely illegible, and ordered McNeil to

file an amended complaint within fourteen days. McNeil then filed a second amended

complaint.

       The Magistrate Judge subsequently filed a report and recommendation,

recommending that the Court dismiss the complaint without further leave to amend. The

Magistrate Judge concluded that McNeil failed to state a claim for relief for either the

negligent or intentional destruction of his personal property. McNeal then filed a third

amended complaint. On September 26, 2017, the District Court, on de novo review of

the record and pursuant to 28 U.S.C. § 1915A(b)(1), dismissed McNeil’s complaint for

failure to state a claim, and denied further leave to amend. McNeil appeals.

       We have jurisdiction over his appeal pursuant to 28 U.S.C. § 1291. Our review is

plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Upon review, we

                                             2
will summarily affirm the District Court’s order because no substantial issue is presented

on appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       McNeil appears to assert a claim solely regarding the deprivation of property

without due process. We agree with the District Court’s conclusion, in adopting and

approving the Magistrate Judge’s recommendation, that McNeil’s claim is barred by

Hudson v. Palmer, 468 U.S. 517 (1984), and Daniels v. Williams, 474 U.S. 327 (1986).

To the extent that McNeil claims that prison officials negligently destroyed or lost his

personal property, he has failed to state a claim under the Due Process Clause. The Due

Process Clause is not implicated by a state official’s negligent act which causes loss of or

damage to property. Daniels v. Williams, 474 U.S. 327, 328 (1986); see Davidson v.

O’Lone, 752 F.2d 817, 826 (3d Cir. 1984). To the extent McNeil claims that prison

officials intentionally destroyed or lost his property, he has failed to state a procedural

due process claim since a meaningful post-deprivation remedy for his loss was available.

See Hudson v. Palmer, 468 U.S. 517, 533 (1984). McNeil was afforded an adequate

post-deprivation remedy, through Pennsylvania’s inmate grievance procedures. See

Tillman v. Lebanon County Corr. Facility, 221 F.3d 410, 422 (3d Cir. 2000) (prisoner

had adequate post-deprivation remedy through grievance system that allowed prisoners to

complain about "any" matter that is "unjust" and provided for direct appeal to the

warden). Thus, the prison grievance procedures, which the record indicates McNeil

availed himself of, forecloses McNeil’s claim. We additionally note that amendment

                                              3
would be futile, since even if McNeil claimed that the prison grievance procedures were

constitutionally inadequate, Pennsylvania’s state tort law would provide an additional

adequate remedy. See 42 Pa. Cons. Stat. Ann. § 8522(b)(3).1

       The Magistrate Judge provided two opportunities for McNeil to amend his

complaint. McNeil filed a total of three amended complaints, which, as the District Court

concluded, all failed to correct the defects. The District Court was correct to deny further

leave to amend.

       Accordingly, we will affirm the District Court’s order.




1
 We have also considered McNeil’s remaining arguments and conclude that they are
meritless.
                                         4